DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Corrected Status of Claims 6-9
This supplemental Office Action supersedes the Final Rejection mailed January 11, 2022.  The previous status of claims 6-9 was incorrect.  Claim 6 is withdrawn from further consideration as being dependent upon withdrawn claim 4.  Claims 7-9 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Election/Restriction
Claims 4-6 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected species, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on June 15, 2021.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3 and 10-15 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. 4,877,848 (Maresca).
Maresca discloses a polymer composition comprising:
a resin inclusive of poly(ester-carbonate) copolymers and polyarylate copolymers (meets Applicants’ amorphous polyester copolymer);
a polyamide inclusive of semi-crystalline polyamides (meets Applicants’ semi-crystalline polyamide); and
from about 0.01 to about 10.0 weight parts, preferably about 0.05 to about 5.0 weight parts, of an epoxy functional compatibilizing agent per 100 weight parts of the resin and polyamide mixture (meets Applicants’ epoxy functionalized impact modifier and overlaps content thereof)
(e.g., abstract, C2-C9, examples, claims 1-5).  
Maresca’s Examples 2 and 3 comprising polycarbonate, nylon 66 and cycloaliphatic epoxy ERL-4221 differ from the present claims in the use of i) polycarbonate as opposed to a poly(ester-carbonate) or polyarylate copolymer and ii) low contents of the epoxy ERL-4221.  Maresca’s Examples 15 and 17 comprising poly(ester-carbonate), amorphous nylon and cycloaliphatic epoxy ERL-4221 differ from the present claims in the use of i) an amorphous nylon as opposed to a semi-crystalline meets Applicants’ amorphous polyester copolymer), B) a semi-crystalline polyamide (meets Applicants’ semi-crystalline polyamide), and C) up to about 5 weight parts of an epoxy functional compatibilizing agent per 100 weight parts of the resin and polyamide mixture (meets Applicants’ epoxy functionalized impact modifier and content thereof) with the reasonable expectation of success.  In this regard, it is noted that the presently claimed epoxy functionalized impact modifier range of 1 wt.% to 5 wt.% constitutes the predominant amount of Maresca’s preferred epoxy functional compatibilizing agent range of “about 0.05 weight parts to about 5.0 parts by weight. Moreover, inasmuch as Maresca’s epoxy functional compatibilizing agent increases the impact strength of the compositions (per Tables II and IV), such reads on Applicants’ epoxy functionalized impact modifier.
As to claims 2 and 3, Maresca discloses copolymers of glycidyl methacrylate, methyl methacrylate and styrene as viable epoxy functional compatibilizing agents (C8:61-65). It would be within the purview of one having ordinary skill in the art to select a copolymer having a predetermined comonomer content in consideration of the ultimate properties desired.
As to claims 10-12, Maresca embraces semi-crystalline polyamides obtained by polymerizing a diamine, inclusive of meta-xylene diamine, and a dicarboxylic acid, inclusive of adipic acid (C7:57-67).

As to claim 15, Maresca’s polymer compositions are governed by improved ductility, impact strength and elongation at break and, as such, it would have been obvious to one having ordinary skill in the art to use them to produce any molded article, inclusive of an electronic device, with the reasonable expectation of success.
Response to Arguments
Applicant's arguments filed December 16, 2021 have been fully considered but they are not persuasive. 
Applicants assert that the data per Table 1 demonstrates that inventive examples C1 and C2 are associated with greater than expected results relative to comparative examples CE1-CE9.  While the impact resistance of C1 and C2 comprising 2 wt.% epoxy-functionalized impact modifier is notably higher than that of CE1 comprising 0.2 wt.% epoxy-functionalized impact modifier, it cannot be determined whether said improvements is really unexpected.  In this regard, C1 and C2 cannot be directly compared to CE8 and CE9 due to the presence of unfixed variables, i.e., the latter do not contain the additives calcium stearate, stabilizer, etc.  Moreover, to the extent the presently claimed epoxy functionalized impact modifier range of 1 wt.% to 5 wt.% constitutes the predominant amount of Maresca’s slightly broader range of “about 0.05 weight parts to about 5.0 parts by weight”, the comparison of a single inventive epoxy amount of 2 wt.% with a single comparative amount of 0.2 wt.% is inadequate to demonstrate an unobvious result critically associated with the claimed narrower range. To establish unexpected results over a claimed narrower range, applicants should In re Hill, 128 USPQ 197.  
Assuming arguendo that the data per Table 1 did provide a showing of unexpected results for C1 and C2 (comprising copolyester TX1000, polyamide MXD6 and Joncryl ADR-4300 – styrene/methyl methacrylate/glycidyl methacrylate terpolymer), said limited embodiments are not commensurate in scope with present claim 1 which is open to any amorphous polyester copolymer (including Maresca’s poly(ester-carbonate) copolymers and polyarylate copolymers), any semi-crystalline polyamide (including Maresca’s exemplified nylon 66) and any epoxy functionalized impact modifier (including Maresca’s exemplified cycloaliphatic epoxy ERL-4221). 
Allowable Subject Matter
Claims 7-9 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claims 7-9 are deemed allowable over U.S. 4,877,848 (Maresca) in that the disclosed resins inclusive of poly(ester-carbonate) copolymers and polyarylate copolymers do not embrace, or render obvious to one having ordinary skill in the art, Applicants’ specifically defined amorphous polyester copolymers.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Ana L Woodward whose telephone number is (571)272-1082.  The examiner can normally be reached on M-F 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Angela Brown-Pettigrew can be reached on 571-272-2817.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private 


/ANA L. WOODWARD/Primary Examiner, Art Unit 1765